DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because
Elements 111a-c are not described in specification;
Element 300 is not described in specification;
Element 400 is not described in specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Elements 111a-c
Element 300 shown in drawing is not shown in specification;
Element 400 shown in drawing is not shown in specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 contains the trademark/trade name “Velcro®”. The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “a hook and lock mechanism” set forth by the Velcro® standard and, accordingly, the identification/description is indefinite.  For examination purposes, the claim was construed to refer to Velcro® as any hook and loop mechanism.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10349713 issued to Millen (Here forth “Millen”) in view of US Patent 5961018 issued to Abelbeck (Here forth “Abelbeck”) and US Publication 20160367000 by Schapiro (Here forth “Schapiro”).
Regarding claim 1,  Millen discloses:  An article of manufacture (Fig A, 904) for providing travel security for items of personal property (Fig A, can provide travel security as the bag can be transported or carried and it has pockets that can secure personal items such as jewelry), and 5more specifically, an article of manufacture (Fig A, 904) for a hanging travel bag (Fig A, the bag has a hook 120 that allows for it to hang) with [Not taught: hidden security pockets], the article comprises: a hanging bag (Fig A, 104) having a plurality of storage compartments (Fig A, compartments 108 and 126) arranged in rows of compartments on two sides (Fig A, compartments on front and back), each of the plurality of storage compartments having an outer layer (Fig A, layer that forms the pocket) coupled to a zipper closing mechanism along an open end (Fig A, zipper 116) and a lining layer (Fig A, layer at the back of the pockets 126 and 108 that the outer layer that forms the pocket is attached too)  attached to a side of 10the hanging bag (Fig A); a hanging hook (Fig A) coupled to the hanging bag (Fig A) for supporting the hanging bag (Fig A)  when in use; and [Not taught: a bag cover sized to permit the hanging bag be contained inside the cover and having an opening along a top edge to permit the hanging hook to protrude through the cover] 15wherein the plurality of storage compartments (Fig A, compartments 108 and 126) are created when the outer layer (Fig A, outer side of pockets 108 and 126) and the lining layer (Fig A, inner side of pockets 108 and 126 that attach the surfaces 113 and Fig 7 111 of the inner layer of the organizer) are coupled together along inner sides of each compartment (Fig A, outer and lining layer are coupled along inner sides of each compartment, hence forming the pocket).

    PNG
    media_image1.png
    597
    457
    media_image1.png
    Greyscale


Fig A- Examiner Annotation of Fig 9 of Millen
First, Millen does not expressly disclose a hidden security pocket. Abelbeck teaches a similar article with a hidden security pocket (Fig B, the hidden pocket is between the inner layer and liner layer of the compartments and secured with a zipper mechanism, the other 3 sides of the pocket are coupled together in order to form a pocket; Paragraph 19).

    PNG
    media_image2.png
    485
    693
    media_image2.png
    Greyscale

Fig B- Examiner Annotation of Fig 5 of Abelbeck
It would have been obvious to a person having ordinary skill in the art having the teachings of Millen and Abelbeck before them, when the application was filed, to have modified the article of Millen to include a hidden pocket between the inner layer of a pocket compartment and inner layer of the article that is secured with a zipper, as taught by Abelbeck, to advantageously allow the user to hide valuables in a pocket that is inconspicuous and secured.
But Millan as modified above does not expressly disclose a cover with a top opening for the hanger. Schapiro teaches: a bag cover sized to permit the hanging bag (Fig 1, bag 10) be contained inside the cover (Para 26, the cover has a space in which garments and other items such as article of manufacture can fit as the size is also adjustable) and (Fig 1, the hanger 15 fits through opening 13 in cover 10).
It would have been obvious to a person having ordinary skill in the art having the teachings of Millen, Abelbeck, and Schapiro before them, when the application was filed, to have the modified the article of Millen include a cover, as taught by Abelbeck, to advantageously allow the user to protect the hanging bag when traveling any protecting it from external elements when traveling with it.
Regarding claim 3, Millan as modified above includes all limitations including: wherein the plurality of storage compartments (Fig A, layer at the back of the pockets 126 and 108 that the outer layer that forms the pocket is attached too) comprise a security pocket (see detailed description above), the security pocket (see detailed description above) having the outside layer coupled to 25the zipper closing device (see detailed description above) along the open end of the security pocket (see detailed description above) and an inner layer of material coupled to three inner sides (see detailed description above) of the security pocket creating a second storage compartment (see detailed description above, the hidden security pocket is the second storage compartment) between the inner layer and a lining layer of the hanging bag (see detailed description above).
Regarding claim 5, Millan as modified above does not expressly disclose that the security pocket is secured via a hook and loop mechanism.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to make the securing mechanism for the security pocket be a hook and loop, because Applicant has not disclosed why these hook and loop features provide an advantage, are used for a particular purpose, or solve a 
Millan as modified does not expressly disclose that the security pocket is secured via a hook and loop mechanism.  Abelbeck further teaches: wherein the security pocket further comprises Velcro (Fig 5, hook and loop mechanism are used to attach two layers together to seal a pocket) on the underside of the inner layer of material to couple the open end of the security pocket to the lining layer.
It would have been obvious to a person having ordinary skill in the art having the teachings of Millen, Abelbeck, and Schapiro before them, when the application was filed, to have the modified the article of Millen have an additional sealing mechanism such as a hook and loop mechanism, as taught by Abelbeck, to advantageously provide additional security for the contents within the pocket.
Regarding claim 6, Milan as modified above includes all limitations including: wherein the inner layer of material of the security pocket (see detailed description above) is placed under an inner side of the zipper device (see detailed description above) to secure the inner layer of material to the lining layer (see detailed description above).
Regarding claim 7, Millan further discloses: wherein the outer layer of one or more 10compartments is transparent to reveal the contents of the one or more compartments (Column 6 lines 64-67, the outer layer of the pocket is made of a viewing material which means the material is transparent).
Regarding claim 8, Millan further discloses: wherein the outer layer of one or more compartments is made of a solid material to hide the contents of the one or more compartments (Column 4 lines 50-53, cotton is a solid material so it can hide the contents of a compartment).
Regarding claim 9, Millan as modified does not expressly disclose a cover that can be secured around the bottom edge of the hanging bag. Schapiro teaches: the bag cover secures a bottom edge to enclose the hanging bag (Fig 1, the cover has a space in which garments and other items such as article of manufacture as detailed above; the cover contains a drawstring 28 that can be tightened to secure the bottom edge to enclose the hanging bag).
It would have been obvious to a person having ordinary skill in the art having the teachings of Millen as modified and Schapiro before them, when the application was filed, to have the modified article of Millen have a cover that includes a drawstring, as taught by Schapiro, to advantageously allow the user to cover the hanging bag protecting it from external elements.
Regarding claim 10, But Millan as modified does not expressly disclose more than one security pocket on the sides on each of the two sides of the hanging bag. Abelbeck teaches wherein there are two security pockets one of which is located on each of the two sides of the hanging bag (Column 7 lines 16-18, there can be various security pockets located in various compartment areas between a lining layer and inner layer as shown in Fig B).
It would have been obvious to a person having ordinary skill in the art having the teachings of Millen as modified and Abelbeck before them, when the application was filed, to have the modified article of Millen to have multiple to advantageously provide more compartments to hide valuables and provide multiple access points to the security pockets.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Millen, Abelbeck, and Schapiro in further view of US Publication 20140209493 by Hale (Here forth “Hale”)
Regarding claim 2, Millen as modified above does not expressly disclose a mirror that be attached on the hanging bag and a pocket for the mirror. Hale teaches: wherein the article further comprises: a mirror attachable to one side of the hanging bag (Fig 1, Para 35 lines 24-27, the mirror can be attached to the bag by being inserted in one of the pockets); and 20a mirror pocket sides to hold and protect the mirror within the hanging bag when not in use (Para 35 lines 24-27; a mirror can be carried on one of the compartments/pockets within the hanging bag).
It would have been obvious to a person having ordinary skill in the art having the teachings of Millen as modified and Hale before them, when the application was filed, to have the modified the article of Millen to include a mirror, as taught by Hale, to advantageously allow the user to use a mirror while traveling with the article and have a compartment to place it in for easy access.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10349713 issued to Millen, Abelbeck, and Schapiro in further view of US Patent 5052555 by Harmon (Here forth “Harmon”)
Regarding claim 4, Millan as modified above does not expressly disclose that the outer layer and lining layers of the pockets coupled via stitching. Harmon teaches: wherein outer layer and the (Column 6 lines 34-39; Fig 6, the pockets are stitched along 3 of the sides of the pocket).
It would have been obvious to a person having ordinary skill in the art having the teachings of Millen as modified, and Hale before them, when the application was filed, to have the modified article of Millen to include stitching the outer and inner layers together along 3 sides, as taught by Harmon, to advantageously create a pocket that can store items with an opening on one end that allows the user to place the items inside the pocket.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 4585127 issued to Benedict (Column 7 lines 14-16, the outer layer of the pocket is clear).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731